DETAILED ACTION
1.	Claims 1-17 are allowed.
2.	This communication warrants no examiner’s reason for allowance, as the Final Office action mailed 04/22/2021, as well as applicant’s reply make evident the reason for allowance, satisfying the record as a whole as required by rule 37 CFR 1.104 (e).  In this case, Examiner finds applicant’s remarks filed on October 22, 2021 to be persuasive.  In particular, the substance of applicant’s remarks with respect to the cited prior art and to the amended claim limitations point out the reason claims are patentable over the prior art of record.  Thus, the reason for allowance is in all probability evident from the record and no statement for examiner’s reason for allowance is necessary (See MPEP 1302.14).
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441